DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 16, and 19 the inclusion of limitation, “plank with a first length longer than an opening width of the opening in the countertop; a cord with a top end and a bottom end, the top end of the cord is attached to the plank; and a block affixed to the bottom end of the cord, the block is configured to be inserted into and secured under the drain hole, the block has a second length longer than a drain width of the drain hole; the accessory is configured for holding the undermount sink against the underside of the opening of the countertop through the cord being attached between the plank and the block,” along with other claim language was not found or fairly taught by the prior art.  The closest prior art is to Kosik, SR. et al. (US Pub. 2020/0180120) which shows an accessory for holding an undermount sink against the underside of the worktop, but fails to show a cord attached to a plank. Murrer (US 8,070,562) shows the general state of the art of using an accessory through the sink drain and a plank. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        2/10/2022